Citation Nr: 1104207	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to June 
1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held in Manchester, New Hampshire in August 2010.  A 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's PTSD has caused total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for the Veteran's PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the relevant evidence of record pertaining to the 
severity of the Veteran's PTSD includes VA examinations dated in 
February 2007 and June 2008, and a May 2008 private medical 
opinion by B.M., PsyD, a special advisor to a state task force on 
Veteran Issues. 

At the Veteran's February 2007 VA examination, he reported that 
he was in a constantly down, less-than-excited state about life.  
He noted that he did not get much sleep, and reported that he had 
a hard time functioning even though he owned his own business.  
The Veteran noted that he did not have much of a social life and 
experienced a lot of depression.  The VA examiner noted that he 
was still working full time in his business installing garage 
doors.  However, the Veteran reported that it was a slow period 
and noted that at times he did not want to face the day.  When 
asked how he was doing with his self-employment he said that he 
was surviving.  He missed about four to six days a month when he 
could not get himself to work because of his emotional state.  In 
terms of his social functioning, the Veteran had been married and 
divorced three times.  The Veteran reported having casual 
friends, and noted that he was in a relationship that ended six 
to seven months ago.  He saw his mother regularly and his 
daughter every three weeks.  He communicated with a son by phone 
and saw him once a month.  In terms of hobbies, the Veteran 
reported that he played racquetball once a month but not as often 
as he had before.  He continued to umpire softball and baseball 
games.  He reported that he drank alcohol once or twice a week.

On examination, his behavior was tense, and his speech was slow, 
hesitant and monotonous.  His mood was depressed and anxious, and 
his affect was flat.  The VA examiner reported that the Veteran 
had suicidal and homicidal ideation of a passive nature, and that 
his attention and concentration showed mild impairment, resulting 
in some mild problems with short-term memory, although his long-
term memory was intact.  The VA examiner provided an Axis I 
diagnosis of PTSD, and depressive disorder secondary to PTSD, and 
assigned a global assessment of functioning (GAF) score of 45.  
The VA examiner noted that the Veteran's GAF score was in the 
serious symptom range because he was now having an increasingly 
harder time functioning socially and occupationally.  The VA 
examiner noted that he looked much more depressed than he ever 
did.  He was trying to do this all on his own without any 
treatment.  In summary, the VA examiner noted that the Veteran's 
psychiatric symptoms were in the serious range, with daily 
frequency, and no periods of remission.  Although the Veteran 
continued to be self-employed, he missed more and more days from 
work each month.  He only had casual relationships, and his PTSD 
seriously affected his social functioning as well as his 
occupational functioning.  Finally, the VA examiner noted that 
the Veteran was able to maintain his personal hygiene and daily 
responsibilities.

In a May 2008 letter by B.M., PsyD, a special advisor to a state 
task force on Veteran Issues, it was reported that the Veteran's 
PTSD was very severe, and stated that he was 100 percent 
unemployable most likely for the rest of his life.  Dr. M. noted 
that the Veteran could not have a conversation without breaking 
down and sobbing, and noted that he suffered from an identity 
crisis, indecisiveness, and at times identified with suicide.  
Dr. M. assessed the Veteran's GAF score at 11-20, noting that his 
situation was tragic and needed a much higher level of 
entitlement.

The Veteran was afforded a VA examination in June 2008.  At this 
examination, he reported that he currently has problems with 
sleep, work, relationships, and family.  The Veteran reported 
that he did not work a lot, and noted that when he was not 
working, he sat in bed, watched TV and mowed the lawn.  The 
Veteran reported that he was self-employed installing garage 
doors, and noted that his business was limping along.  He 
reported that he would have a lot of work if he wanted to go out 
and get it, but he did not because he just did not have the 
motivation.  The Veteran noted that he was living alone and was 
not involved in a relationship.  He noted that he rarely saw his 
three children and had a poor relationship with them.  He 
reported having no friends but noted that he spoke to his mother 
two to three times per week.  He no longer had any hobbies.  The 
Veteran reported that he made a suicide attempt about two months 
ago.  He noted that his energy level was not good, and stated 
that he felt depressed all the time, and anxious quite often.  

On examination, the VA examiner described the Veteran's behavior 
as tense and rigid.  His speech was slow, hesitant and 
monotonous.  His mood was anxious and depressed, and the VA 
examiner stated that the Veteran seemed like an empty shell.  His 
affect was flat, and the Veteran denied hallucinations or 
illusions.  His thought process was circumstantial, but the 
examiner noted that he was easily redirected to the topic at 
hand.  There were no obsessions or delusions.  The Veteran had 
suicidal ideation of a passive nature and he was oriented times 
three.  The VA examiner noted mild problems with attention and 
concentration, resulting in mild short-term memory problems.  
Long-term memory appeared to be intact, and ability for abstract 
and insightful thinking was in the low-average range.  Common 
sense reasoning and judgment, as well as moral and ethical 
thinking, were all dependent on his stress level.  The VA 
examiner noted that the Veteran isolated himself and preferred to 
be alone rather than in large crowds.  The VA examiner rendered 
an Axis I diagnosis of PTSD and depressive disorder, alcohol 
abuse, and marijuana abuse, all secondary to PTSD, and assigned 
the Veteran a GAF score of 41.  The VA examiner noted that the 
Veteran's GAF score continued to be in the serious symptoms 
range, noting that he just made a suicide attempt two months 
earlier that went untreated, and nobody knew about it.  The VA 
examiner noted that the Veteran had no friends, was having 
difficulty keeping his job going, and stated that although the 
Veteran's condition was deteriorating, he was not in any 
treatment.  In summary, the VA examiner noted that the Veteran's 
psychiatric symptoms were of a serious nature, and that the 
frequency was ongoing, with no periods of remission.  The Veteran 
continued to be self employed but was losing more and more work 
in his self-employment as a garage door installer.  The VA 
examiner noted that his psychiatric symptoms seriously affected 
his social functioning, and the Veteran did abuse alcohol and 
marijuana at times.  The examiner noted that the Veteran was 
minimally able to maintain his personal hygiene and daily 
responsibilities.  Overall, the VA examiner reported that the 
Veteran's PTSD resulted in deficiencies in most areas of work, 
family relations, judgment, thinking and mood, noting that the 
best evidence of this was that his business was falling by the 
wayside and he tried to kill himself two months ago.  The VA 
examiner noted that the Veteran's PTSD symptoms required 
continuous medication and treatment, but he was not getting 
either of these.

At his August 2010 Board hearing, the Veteran reported that 
suicidal thoughts crossed his mind three to four times per week, 
and noted that he had no friends, and his mother was the only 
person he spoke with on a daily basis.  The Veteran noted that 
although he was self employed installing garage doors and openers 
two to three days per week, he just did not make it out of bed.  
The Veteran reported that he had not worked at all since the 
middle of last month, and noted that care providers had suggested 
hospitalization for his PTSD.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.1 (2010).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the  regulations do not 
give past medical reports precedence over current findings.  Id. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010). 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 70 percent evaluation is warranted 
if the evidence establishes there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence establishes 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.

It is further noted that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities ("the Schedule") that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV").  38 C.F.R. § 4.130 (2010).  The DSM-IV 
contains a GAF scale, with scores ranging between zero and a 100 
percent, representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  The higher the score, the better the 
functioning of the individual.  For instance, GAF scores ranging 
between 61 and 70 are warranted when there are some mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the individual 
is functioning pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 are assigned 
when there are moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF score between 31 and 40 is defined as "Some 
impairment in reality testing or communication (e.g.. speech is 
at times illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, judgment 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In this case, the Board finds that during the pendency of this 
claim for increase, a 100 percent disability rating for the 
Veteran's service-connected PTSD should be assigned because the 
medical evidence shows that his PTSD symptoms have resulted in 
total occupational and social impairment, and rendered him 
unemployable.  Specifically, B.M., PsyD, stated that the 
Veteran's PTSD was very severe and he was unemployable.  See May 
2008 statement.  Dr. M. stated that the Veteran could not have a 
conversation without breaking down and sobbing, and referred to 
the Veteran's situation as tragic.  This opinion is supported by 
information elicited from the Veteran at his 2007 and 2008 VA 
examinations, as well as his 2010 Board hearing.  In 2007, the 
Veteran reported that although he was still self-employed and 
working at installing garage doors, he was barely surviving 
financially because he missed a lot of days of work each month 
when he could not get himself to work due to his emotional state.  
In 2008, the Veteran reported that his business was limping 
along, and that although work was available, he would have to be 
proactive and go out and get it; however, he did not have the 
motivation to do so.  By his 2010 Board hearing, the Veteran 
reported that although he continued to try to install garage 
doors, he was unable to make it out of bed two to three times a 
week, and had not worked since the middle of last month.  
Additionally, at both the 2007 and 2008 VA examination, the 
examiners reported that the Veteran's PTSD symptoms resulted in 
deficiencies in his ability to maintain self-employment, noting 
that he was having an increasingly harder time functioning 
occupationally, and although he was still attempting to work, he 
was missing an increasing amount of work each month due to his 
PTSD symptoms (which included depression, lack of motivation, and 
an inability to be around other people).  See February 2007 and 
June 2008 VA examinations.

Further, the VA examiner assigned a GAF score of 41, which 
represents major impairment in several areas.  The VA examiner 
stated that the Veteran's PTSD symptoms continued to be in the 
serious range, resulting in deficiencies in work, family 
relations, judgment, thinking and mood, and explained that the 
Veteran made a suicide attempt two months earlier that went 
untreated, he had no friends, and had difficulty keeping his job 
going.  See June 2008 VA examination.

Regarding social impairment, the Veteran reported that he had no 
friends, was not involved in a relationship, and rarely saw his 
three children with whom he had a poor relationship.  He reported 
that he had no hobbies and the only person he spoke to a few 
times a week was his mother.  See February 2007 and June 2008 VA 
examinations, and August 2010 Board hearing.  At both VA 
examinations (which were conducted by the same examiner), the 
examiner stated that the Veteran's psychiatric symptoms seriously 
affected his social functioning, noting that he abused alcohol 
and marijuana.

Regarding his specific PTSD symptoms, the evidence demonstrates 
that the Veteran likely is in persistent danger of hurting 
himself.  At his 2010 Board hearing, the Veteran reported that 
suicidal thoughts crossed his mind three to four times per week, 
and the 2008 VA examiner noted that the Veteran made a suicide 
attempt two months ago that nobody knew about and it went 
untreated.  Although the 2008 VA examiner did not report that the 
Veteran had an inability to perform activities of daily living, 
he reported that the Veteran was minimally able to maintain his 
personal hygiene.

In summary, the Veteran's PTSD has consistently been described as 
serious and resulting in deficiencies in most areas of work, 
family relations, judgment, thinking and mood.  The frequency of 
the Veteran's PTSD is constant, as he suffers with serious 
symptoms daily without periods of remission.  Although the 
Veteran claims to be self-employed installing garage doors for 
building contractors, he admitted at his 2010 Board hearing that 
he had not worked at all for over a month, and prior to this 
time, he reported that he was missing more and more days of work 
because he just did not have the motivation to get out of bed and 
go and get business.  These statements by the Veteran regarding 
his employment align with Dr. M.'s May 2008 assessment that 
despite the Veteran's claim of self-employment, the severity of 
his PTSD symptoms makes him unemployable.  All and all, while the 
Veteran has worked, it does not appear that his work has amounted 
to gainful employment; it is sporadic at best.  Further, the 
Veteran has no friends, and no hobbies, and his PTSD symptoms 
have led to the abuse of alcohol and drugs.  The 2008 VA examiner 
described the Veteran as an empty shell, and the private 
physician, Dr. M. noted that he could not have a conversation 
with the Veteran without him breaking down and sobbing, and he 
assigned a GAF score of 11-20 which suggests extremely low 
functioning and very severe symptoms.

Although the Veteran does not experience many of the symptoms 
indicative of a 100 percent evaluation as set forth in the rating 
criteria, such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
disorientation to time or place, etc., because the record clearly 
shows that the Veteran experiences severe PTSD symptoms that 
result in total occupational and social impairment, and render 
him unemployable, the Board finds that the Veteran is entitled to 
a 100 percent evaluation for his service-connected PTSD.


ORDER

A 100 percent disability rating for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


